DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicants’ response dated January 27, 2022, is acknowledged.
Priority
This application is a 371 of PCT/US2017/059249 filed on 10/31/2017, which claims benefit in provisional application 62/416,611 filed on 11/02/2016. 
Claim Status
Claims 1-11, 13-29, and 31-38 are pending and examined. Claims 1, 3, 5, 6, 8, 9, and 29 were amended. Claims 12, 30, and 39-65 were cancelled. 
Withdrawn Claim Objections
Objections to claims 12, 13, and 31 are withdrawn because the claims no longer depend from a rejected base claim. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1-11, 14-23, 29, 30, and 36-38 are withdrawn because amendments of claims 1, 3, 8, 9, 29, and 30 obviated all grounds of rejection, and dependent claims 2, 4-7, 10, 11, 14-23, and 36-38 no longer depend from an indefinite claim. 
Reasons for Allowance

The closest prior art of record is Mahoney (US 2016/0016876 A1 Published January 21, 2016 – of record in IDS dated 07/26/2019), which teaches methods of making highly pure acrylic acid (Abstract). The method comprises forming and isolating polypropiolactone and pyrolyzing the polypriolactone to liberate acrylic acid (paragraphs 0010-0015). Polypropiolactone is formed by polymerizing propiolactone using a polymerization initiator such as an acrylate anion (paragraph 0035). The acrylic acid may be isolated by condensing the acrylic acid from a gaseous stream released from the pyrolysis step, or introducing the acrylic acid directly into a polymerization reactor wherein it is polymerized to polyacrylic acid via anionic or radical polymerization (paragraph 0040). Example 2 teaches a method of using PPN acrylate as the polymerization initiator, depicted as Catalyst 2a, in the method of polymerizing propiolactone (paragraphs 0058-0059). The method in claim 1 is not obvious over Mahoney because Mahoney requires synthesizing polypropiolactone by combining propiolactone with PPN acrylate, followed by pyrolysis of polypropiolactone to form acrylic acid. It would not have been obvious to the skilled artisan to modify the method by replacing the PPN acrylate catalyst with one or a combination of the four catalysts required by claim 1 in order to produce acrylic acid, and eliminate the step of polymerizing propiolactone and pyrolyzing polypropiolactone to form acrylic acid. With respect to independent claim 3, Mahoney teaches using a polycarboxylic acid as the initiator in the polymerization of propiolactone, and a person skilled in the art would have recognized that the product of such polymerization would have comprised a polyacrylic acid backbone and a plurality of polypropiolactone side chains (paragraph 0036). Mahoney teaches pyrolyzing polypropiolactone to release acrylic acid (paragraph 0035). The method in claim 3 is not obvious over Mahoney because one of ordinary skill in the art would not have had a reason .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-11, 13-29, and 31-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617